Citation Nr: 0004639	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  94-48 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bladder condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to August 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for a bladder condition.  This issue was addressed in a 
September 1996 Board remand that found that the veteran had 
not perfected an appeal of the issue.  However, as the 
veteran had been incorrectly notified of the requirements to 
perfect an appeal on that issue, the issue was remanded so 
that the veteran could be informed of the appropriate 
requirements to perfect an appeal.  On remand, the veteran 
was so informed and perfected his appeal on this issue.

The Board notes that the veteran's representative has also 
briefed the issue of entitlement to an increased 
(compensable) rating for hemorrhoids.  However, the Board 
notes that while the veteran did perfect an appeal of an 
October 1992 rating decision that continued a noncompensable 
rating for hemorrhoids, that issue was adjudicated by the 
Board in the September 1996 decision.  Therefore, that appeal 
has been adjudicated and is no longer before the Board.

The September 1996 Board remand also addressed the issues of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities; entitlement to a 10 percent 
rating based on multiple, noncompensable service-connected 
disabilities; and entitlement to service connection for 
degenerative joint disease of the cervical spine.  At the 
time of the September 1996 Board remand, the veteran had not 
perfected an appeal on those issues.  However, due to an 
incorrect notification of appeal rights, the Board requested 
that the veteran be provided a correct statement of his 
appeal rights and the method to perfect his appeal on those 
issues.  The RO 

notified the veteran of the need to perfect an appeal on 
those issues and afforded him an opportunity to perfect an 
appeal upon those issues.  However, no timely substantive 
appeal was received with regard to those issues.  Therefore, 
the Board finds that those issues are not before the Board as 
no appeal has been perfected.


FINDINGS OF FACT

1.  There is no competent evidence that shows that the 
veteran complained of or was treated for any bladder 
condition while on active duty.

2.  There is no competent evidence that shows that the 
veteran currently has any bladder disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a bladder condition is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable 

of substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a bladder condition during 
service; (2) whether he currently has any bladder condition; 
and if so, (3) whether any bladder condition is etiologically 
related to his service or is proximately due to or the result 
of any disease or injury incurred in or aggravated by 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza, 
supra; see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).


A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any bladder 
condition while on active duty.  The Board notes that the 
veteran's May 1975 separation examination found his genito-
urinary system to be normal.  A subsequent August 1975 
separation examination also found the veteran's genito-
urinary system to be normal.

The veteran has alleged that he was treated for a bladder 
condition while in service at a United States Navy hospital 
in Pensacola, Florida, and at Community Hospital Naval Air 
Station, Whiting Field, Milton, Florida.  However, an 
exhaustive search was conducted for any record of the 
veteran's treatment in service or at those facilities for a 
bladder condition, and no such record was found.

An October 1992 VA medical report notes a history of 
microhematuria, but found no urinary tract infection.

As there is no current diagnosis of any bladder condition 
which is a disability, and no record of treatment or 
complaint of any bladder condition in service, the veteran's 
claim fails to show the required elements of a well-grounded 
claim.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well-grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  In fact, the Board is prohibited from 

conducting development in a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  However, where a 
claim is not well grounded, it is incomplete, and depending 
on the particular facts of the case, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of the 
evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the October 1995 supplemental statement of the case, the 
March 1999 supplemental statement of the case, and in the 
above discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  See also Bernard v. Brown, 
4 Vet. App. 384 (1993).


ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for a bladder condition is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

